Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application

Applicant’s amendments and remarks filed 5/27/2021 have been acknowledged. Claims 1-3 and 12 are pending.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/046843 to Matsumura et al. (English equivalent US 2013/0273421 used for citation)
Regarding claim 1, Matsumura et al. teaches a porous membrane slurry for secondary batteries, comprising non-conductive particles, a porous membrane polymer (i) or binder, and two or more types of solvents, e.g. N-methylpyrrolidone and ethanol (abstract; [0017]; [0125]; [0126]), wherein 
an average particle diameter of the non-conductive particles is preferably 0.1 to 2.0 µm, more preferably 0.1 to 1.0 µm, and the most preferably 0.1 to 0.8 µm ([0120]), which falls within or overlaps with the claimed range of number average particle diameter,
 a particle size distribution most preferably 1.0 to 1.2 ([0123]), which includes a standard deviation of zero or close to zero which makes the variation coefficient in diameter of the non-conductive particles zero or close to zero, overlapping with the claimed range,
the non-conductive particles include a structural unit formed by polymerization of a (meth)acrylate, e.g. an arbitrary polymerized unit consisting of a poly(meth)acrylate compound ([0092]; [0093]), 
the polymer (ii) of the non-conductive particles having a softening starting point or decomposition point of 175°C or higher since the composition of the polymer seems 
the porous membrane polymer (i) or binder is in a non-particulate form as it is dissolved in a solution ([0065]) and has a cross-linkable group such as a hydrophilic acid group (abstract; [0017]).
It would have been obvious to one of ordinary skill in the art at time of invention to select the claimed materials to make the porous membrane slurry of Matsumura et al., motivated by the fact that Matsumura et al. teaches the claimed materials for the same product and so the skilled artisan would have obtained expected results applying known elements to a known product. Regarding the numerical ranges in the claim, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 2, Matsumura et al. teaches a carboxyl group as the hydrophilic acid group or cross-linkable group in the porous membrane polymer or binder ([0047]; [0048]). 
Regarding claim 3, Matsumura et al. teaches that the (meth)acrylate to form the structural unit includes a dimethacrylate ([0093]). 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/046843 to Matsumura et al. (English equivalent US 2013/0273421 used for citation), in view of WO 2012/020737 to Kaneda et al. (English equivalent US 2013/0130123 used for citation).
Regarding claim 1, Matsumura et al. teaches a porous membrane slurry for secondary batteries, comprising non-conductive particles, a porous membrane polymer (i) or binder, and two or more types of solvents, e.g. N-methylpyrrolidone and ethanol (abstract; [0017]; [0125]; [0126]), wherein 
an average particle diameter of the non-conductive particles is preferably 0.1 to 2.0 µm, more preferably 0.1 to 1.0 µm, and the most preferably 0.1 to 0.8 µm ([0120]), which falls within or overlaps with the claimed range of number average particle diameter,
 a particle size distribution most preferably 1.0 to 1.2 ([0123]), which includes a standard deviation of zero or close to zero which makes the variation coefficient in diameter of the non-conductive particles zero or close to zero, falling within or overlapping with the claimed range,
the polymer (ii) of the non-conductive particles having a softening starting point or decomposition point of 175°C or higher since the non-conductive particles do not have glass-transition temperature (Tg) or softening point of 100°C or less ([0076]), and
the porous membrane polymer (i) or binder is in a non-particulate form as it is dissolved in a solution ([0065]) and has a cross-linkable group such as a hydrophilic acid group (abstract; [0017]).
Matsumura et al. does not expressly teach that the non-conductive particles are particles of a polymer (ii) that contains 50% by weight or more of a structural unit formed by polymerization of a meth(acrylate), the remainder consisting of a structural unit 
Kaneda et al. also relates to a porous membrane slurry for secondary batteries and teaches that the slurry comprises non-conductive particles, a binder corresponding to the claimed porous membrane polymer (i), and a solvent or medium (abstract; [0017-23]), wherein the non-conductive particles are particles of a copolymer that contains, e.g. 4.5% to 76.5% by weight of an optional monomer such as a (meth)acrylate ([0076-86]; [0097]), and the remainder consisting of a polar-group-containing monomer such as one containing monocarboxylic acid or dicarboxylic acid ([0055-63]) and divinylbenzene and ethylvinylbenzene (both aromatic vinyl-based monomers) ([0073-75]), wherein a number mean particle diameter of the non-electroconductive particles is 100 to 1000 nm ([0023]), and a variation coefficient of a particle diameter of the non-electroconductive particles is 26% or less ([0021]).
It would have been obvious to one of ordinary skill in the art at time of invention to use the copolymer of Kaneda et al. as the non-conductive particles in the porous membrane slurry of Matsumura et al., motivated by the fact that Kaneda et al. demonstrates that the non-electroconductive particles having a shape that is not spherical but close to the spherical shape and low variation coefficients that are not more than specific values contribute to improved performance of the porous membrane ([0014-16]). The claimed number average particle diameter, variation coefficient in diameter, and softening starting point or decomposition point would have followed. The prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 2, Matsumura et al. teaches a carboxyl group as the hydrophilic acid group or cross-linkable group in the porous membrane polymer or binder ([0047]; [0048]). 
Regarding claim 3, Matsumura et al. teaches that the (meth)acrylate to form the structural unit includes a dimethacrylate ([0093]). 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/046843 to Matsumura et al. (English equivalent US 2013/0273421 used for citation), in view of WO 2012/020737 to Kaneda et al. (English equivalent US 2013/0130123 used for citation) and WO 2012/011555 to Kaihatsu (machine translation used for ciation).
Regarding claim 12, Matsumura et al. teaches a method for producing a secondary battery negative electrode including a current collector, a negative electrode active material layer, and a porous membrane ([0163]; [0187]; [0197]; [0144-146]; [0149]), the method comprising:
applying a negative electrode slurry containing a negative electrode active material, a particulate negative electrode polymer or binder, and a medium such as 
applying a porous membrane slurry onto the negative electrode active material layer and drying the applied porous membrane slurry ([0144-149]), the porous membrane slurry containing: non-conductive particles that are particles of a polymer (ii) that has a softening starting point or decomposition point of 175°C or higher since the non-conductive particles do not have glass-transition temperature (Tg) or softening point of 100°C or less ([0076]), an average particle diameter of the non-conductive particles preferably 0.1 to 2.0 µm, more preferably 0.1 to 1.0 µm, and the most preferably 0.1 to 0.8 µm ([0120]), which falls within or overlaps with the claimed range of number average particle diameter, and a particle size distribution most preferably 1.0 to 1.2 ([0123]), which includes a standard deviation of zero or close to zero which makes the variation coefficient in diameter of the non-conductive particles zero or close to zero, falling within or overlapping with the claimed range; a porous membrane polymer (i) or binder that is in a non-particulate form as it is dissolved in a solution ([0065]) and has a cross-linkable group (abstract; [0017]; [0144-146]); and two or more types of solvents, e.g. N-methylpyrrolidone and ethanol ([0125]; [0126]).
Matsumura et al. does not expressly teach that the polymer (ii) of the non-conductive particles includes 50% by weight or more and less than 98.8 % by weight of a structural unit formed by polymerization of a meth(acrylate), the remainder consisting of a monomer selected from the group consisting of a monocarboxylic acid, a dicarboxylic acid, an acid anhydride of the dicarboxylic acid, an aliphatic conjugated diene-based monomer, an aromatic vinyl-based monomer, and combinations thereof.

It would have been obvious to one of ordinary skill in the art at time of invention to use the copolymer of Kaneda et al. as the non-conductive particles in the porous membrane slurry of Matsumura et al., motivated by the fact that Kaneda et al. demonstrates that the non-electroconductive particles having a shape that is not spherical but close to the spherical shape and low variation coefficients that are not more than specific values contribute to improved performance of the porous membrane ([0014-16]). The claimed number average particle diameter, variation coefficient in diameter, and softening starting point or decomposition point would have followed. The skilled artisan would have obtained expected results applying a known element to a known product and combining known elements to make a known product. Regarding the numerical ranges in the claim, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Finally, Matsumura et al. teaches crosslinking functional groups between the non-conductive particle and the porous membrane polymer (i) (abstract; [0017]) and thus implies cross-linking the porous membrane polymer in the claimed method, but does not expressly teach cross-linking the polymer by heating.
Kaihatsu also relates to a method of producing a porous membrane formed on a surface of an electrode of a secondary battery (abstract; [0001]) and teaches applying a porous membrane slurry comprising at least non-conductive particles, a binder, and a solvent ([0013]; [0045]; [0058]), and cross-linking the binder having a cross-linkable group by heating ([0034]; [0035]).
 It would have been obvious to one of ordinary skill in the art at time of invention to cross-link the porous membrane polymer or binder by heating in the method of Matsumura et al., motivated by the fact that Matsumura et al. teaches that crosslinking between the binder and the non-conductive particle improves dispersibility of the non-conducive particles in the porous membrane slurry and provides superior flexibility and powder fall property in the porous membrane ([0076]) and so the skilled artisan would have cross-linked the polymer by heating as demonstrated by Kaihatsu when appropriate ([0034]; [0035]).

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive. Applicant amended claims 1 and 12 to recite “N-methylpyrrolidone and .
The Examiner respectfully disagrees. Matsumura lists both of N-methylpyrrolidone and ethanol as suitable solvents ([0125]) and suggests a combination of 2 or more can be used ([0126]). Applicant did not point out what specific effects the pair of solvents brought to the present invention. The Examples of the present specification do not specifically compare the effects of different solvent choices. Without unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any combination of solvents given in the reference. Therefore, the prior arts render the claimed inventions obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        



/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725